Matter of Girandola v Shea (2021 NY Slip Op 02359)





Matter of Girandola v Shea


2021 NY Slip Op 02359


Decided on April 20, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 20, 2021

Before: Webber, J.P., Kern, Oing, González, JJ. 


Index No. 161856/19 Appeal No. 13618 Case No. 2020-02998 

[*1]In the Matter of John Girandola, Petitioner-Appellant,
vDermot F. Shea etc., et al., Respondents-Respondents.


Tilem & Associates, PC, White Plains (Robert M. Schechter of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Claibourne Henry of counsel), for respondents.

Judgment (denominated an order), Supreme Court, New York County (Melissa A. Crane, J.), entered May 27, 2020, denying the petition to annul the determination of respondent City of New York Police Department License Division, dated August 7, 2019, which denied petitioner's administrative appeal of the denial of his Special Carry Business handgun license renewal application, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The court properly determined that the denial of petitioner's application was not arbitrary and capricious. Respondents rationally concluded that petitioner's renewal application did not establish "proper cause" within the meaning of Penal Law § 400.00(2) (f) (see 38 RCNY 5-03; Matter of Martinek v Kerik, 294 AD2d 221, 221-222 [1st Dept 2002], lv denied 98 NY2d 613 [2002]; Matter of Kaplan v Bratton, 249 AD2d 199, 201 [1st Dept 1998]). Respondents also rationally concluded that petitioner's renewal application was not substantially similar to his previous application.
The court properly determined that the proper cause requirement does not violate the Second Amendment (see Matter of Corbett v City of New York, 160 AD3d 415, 416 [1st Dept 2018], lv denied 31 NY3d 913 [2018]; see also Kachalsky v County of Westchester, 701 F3d 81, 96-97 [2d Cir 2012], cert denied 569 US 918 [2013]).
We have considered petitioner's remaining arguments and find them unavailing. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 20, 2021